DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 27 October 2021.
Claims 1-20 are presented for examination.
Claims 1, 4, 7, 10, 13 and 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 7 and 13, the Applicant argues:
(1)	Claims 1, 7 and 13 have been rejected under 35 U.S.C. § 103 as assertedly being unpatentable over U.S. Patent Publication No. 2003/0145095 (“Liu”) in view of “Physical Layer Design for Wakeup Receiver” (“Shellhammer”) and further in view of U.S. Patent Publication No. 2016/0286469 (“Wang”). Claims 2, 8 and 14 have been rejected under 35 U.S.C. § 103 as assertedly being unpatentable over Liu in view of Shellhammer and further in view of U.S. Patent Publication No. 2017 /0055287 (“Yang ‘287”). Claims 3, 9 and 15 have been rejected under 35 U.S.C. § 103 as assertedly being unpatentable over Liu in view of Shellhammer and further in view of 
Claim 1, as amended, recites “wherein the first node maintains a second contention window (CW2) on the second channel, and performing at least one of updating or resetting CW2 according to whether the wake up packet is sent successfully.”
Applicant respectfully asserts that Liu, Shellhammer and Wang fail to each or suggest such features. Additionally, Applicant respectfully asserts that these features were taken from Claim 4, which was identified as allowable.
In view of the foregoing, Applicant respectfully asserts that Liu, Shellhammer and Wang fail to teach or render obvious each element of Claim 1. Additionally, none of the remaining cited references cure the deficiencies of Liu, Shellhammer and Wang. Accordingly, the cited references, taken singly, or in combination, fail to teach, suggest, or in any way render obvious the features of Claim 1. Thus, Claim 1 as a whole is patentable over the cited references. Applicant further asserts that Claims 7 and 13 recite features similar to those discussed above with respect to Claim 1 and are therefore patentable over the cited references for similar reasons [Remarks, pages 8-9].

The Examiner respectfully disagrees with this argument.
As per the first argument,
Regarding Applicant’s argument “wherein the first node maintains a second contention window (CW2) on the second channel, and performing at least one of updating or resetting CW2 according to whether the wake up packet is sent successfully”, Huang et al (US 2009/0086706 A1) discloses in Figure 2 and paragraphs 32 and 34, wherein the first node/AP maintains/maintained a second contention window (CW2)/CW on the second channel/channel, and performing at least one of resetting/reset CW2/CW according to whether the wake up packet/packet is sent/transmission successfully/successful.
Therefore, Huang discloses the broadly claimed limitation “wherein the first node maintains a second contention window (CW2) on the second channel, and performing at least one of updating or resetting CW2 according to whether the wake up packet is sent successfully”.
Regarding Applicant’s argument “Applicant respectfully asserts that Liu, Shellhammer and Wang fail to each or suggest such features. Additionally, Applicant respectfully asserts that these features were taken from Claim 4, which was identified as allowable”, in the Allowable Subject Matter Final Rejection dated September 9, 2021, claims 4-5, 10-11, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In other words, only several limitations of claim 4 were added to independent claim 1.  Please add all of claim 4 and the interceding claims to the independent claims to place this case in condition for allowance.
Regarding the dependent claims:
The remaining claims depend from and add further features to one of the independent claims. It is respectfully submitted that these dependent claims are allowable by reason of depending from an allowable claim, as well as for adding new features, and that it is not necessary to separately address these dependent claims. This should not be construed as an acquiescence to Examiner’s interpretation of those claims, or reading of those claim elements on the prior art, and Applicant expressly reserves the right to establish the patentability of those additional claim limitations, should the need arise [Remarks, page 9].
In response to Applicant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Liu, Shellhammer, Wang and Huang discloses the broadly claimed limitations of claims 1, 6, 11 and 16 as set forth in the above response.

During the limited amount of time provided for AFCP 2.0, the Examiner has performed the updated search and discovered (US 2009/0086706 A1).  Specifically, Figure 2 and paragraphs 32 and 34.  Thus, further consideration and search are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469